Citation Nr: 1709114	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to January 6, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 1970.  The Veteran served in the Vietnam War and was awarded a Combat Infantry Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a June 2016 Decision Review Officer decision, the RO increased the Veteran's disability evaluation to 10 percent, effective January 6, 2016.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1. Prior to January 6, 2016, bilateral hearing loss is manifested by no more than Level II hearing acuity in the left and right ear.

2. As of January 6, 2016, bilateral hearing loss is manifested by no more than Level IV hearing acuity in the left and right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss prior to January 6, 2016 and to a disability evaluation in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations to address his increased evaluation claim in May 2007, July 2008, and January 2016.  These examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all diagnoses and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet App at. 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to claims in which an initial disability evaluation had previously been assigned and become final).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable prior to January 6, 2016, and as 10 percent disabling as of January 6, 2016, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The Veteran does not have either of these exceptional patterns of hearing loss.  

Increased  Disability Rating for Bilateral Hearing Loss Prior to January 6, 2016.

At his May 2007 VA examination, the Veteran's pure tone thresholds, in decibels were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
75
90
55
LEFT
25
35
60
75
49

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the highest numeric designation of hearing impairment is II for the right ear and II for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

A July 2008 VA examination produced similar pure tone threshold results.




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
75
85
53
LEFT
25
40
65
80
53

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear and I for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

The Board acknowledges the Veteran's contentions, and buddy statements submitted on his behalf, that his service-connected bilateral hearing loss warrants an increased evaluation.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, and those contained within buddy statements, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that the most probative evidence of record does not support an evaluation greater than 0 percent for the Veteran's bilateral hearing loss prior to January 6, 2016.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Disability Rating for Bilateral Hearing Loss as of January 6, 2016.

At his January 2016 VA examination, the Veteran's pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
80
95
65
LEFT
40
60
75
80
64

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 82 in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is IV for the right ear and IV for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.

The Board acknowledges the Veteran's contentions, and buddy statements submitted on his behalf, that his service-connected bilateral hearing loss warrants an increased evaluation.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, and those contained within Buddy Statements, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray, 2 Vet. App. at 214; see also Davidson, 581 F.3d 1313.

The Board finds that the most probative evidence of record does not support an evaluation greater than 10 percent for the Veteran's bilateral hearing loss from January 2016 to present.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as difficulty understanding speech in the presence of background noise, not being able to hear people when he is not looking at them, not being able to hear his children cry at night, and having turn up the television,  are contemplated by the rating criteria.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).  The Veteran's main complaint is reduced hearing acuity and clarity, which is what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, discussion of whether an extraschedular rating must be considered is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An evaluation in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


